Citation Nr: 0102056	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) on a direct basis, or as secondary 
to asbestos exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had service from December 1951 to November 1955.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

A Board hearing was held in October 2000, before Michael D. 
Lyon, the Board Member rendering this decision, sitting in 
Washington, DC.  The Board Member had been designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 1991 & Supp. 2000).  A transcript of the hearing 
testimony is on file.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The veteran maintains that his currently diagnosed COPD is 
secondary to asbestosis or asbestos exposure.  Specifically, 
he contends that he was exposed to asbestos in service, and 
that he has since developed asbestosis as a result thereof.  
While it is not clear on the current record that the veteran 
has asbestosis, a pulmonary specialist indicates that the 
possibility exists that he may have asbestosis.  This needs 
to be clarified.

In this regard, the service department records, including the 
Report of Separation (DD form 214), indicates that the 
veteran's military occupational specialty was that of a 
boiler operator, and that he had served aboard naval vessels.

A private medical report from D. H. Bruce, M.D., a pulmonary 
specialist, dated in June 1998, noted that the veteran 
developed shortness of breath over the past 9 years.  He 
reportedly used to smoke 3 packs of cigarettes a day until 6 
months prior to the examination.  He reported that he had a 
post-service history of exposure to asbestos as a heavy 
equipment repairman, as well as a history in service as a 
boiler attendant in the Navy which gave him probable 
significant exposure to asbestos.  The diagnosis was moderate 
COPD, stable; and, a possibility that he had asbestosis. The 
examiner recommended that a high resolution CT scan be 
performed to rule in or out asbestosis.  

The VA must make "reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary." Veterans Claims Assistance Act of 2000.  This 
duty to assist includes securing all VA records to which 
reference has been made, as well as conducting a thorough and 
contemporaneous examination of the veteran.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995). 

As the examiner expressed the opinion that the veteran may 
have asbestosis, and recommended additional testing, The 
Board has determined that the veteran should undergo a VA 
examination in order to clarify the diagnosis and provide a 
medical opinion on the etiology of his pulmonary disorder.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Finally, in order to make certain that all records 
are on file, while the case is undergoing other development, 
a determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for COPD, and or 
asbestos exposure, not already associated 
with the claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination by to determine the nature 
and etiology, of any, disability 
manifested by COPD, and specifically 
asbestosis.  All studies and tests 
(including a "B" reading of the chest 
X-ray study, and CT scan if required) 
should be performed and the clinical 
manifestations reported in detail. The 
claims file, including the service 
medical records, post-service VA and 
private medical records, as well any 
other available, relevant records 
obtained pursuant to paragraph number 1 
should be made available to the examiner 
in conjunction with the examination.  
After reviewing the records and examining 
the veteran, the examiner is requested to 
express an opinion as to the following 
questions: 

(a)  Does the veteran currently have COPD 
secondary to asbestosis, asbestos 
exposure, or is it shown to be otherwise 
related to service?  On what information 
is that opinion based?

(b)  If the veteran does have asbestosis 
or COPD, is it at least as likely as not 
that the disorder is related to, or was 
caused by, any incident incurred during 
the veteran's period of active military 
service?

(c)  In the alternative, the examiner is 
also asked to provide an opinion 
regarding the relationship, if any, 
between any lung disorder diagnosed and 
the veteran's period of active military 
service.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



